Nyari v Onefater (2020 NY Slip Op 01072)





Nyari v Onefater


2020 NY Slip Op 01072


Decided on February 13, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2018-08768
 (Index No. 506207/17)

[*1]Ildiko Nyari, appellant,
vMikhail Onefater, et al., respondents.


Ildiko Nyari, New York, NY, appellant pro se.
Lowenthal PC, Brooklyn, NY (Steven Lowenthal of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover personal property, the plaintiff appeals from an order of the Supreme Court, Kings County (Devin P. Cohen, J.), dated May 16, 2018. The order, inter alia, denied the plaintiff's motion to vacate an order of the same court dated November 1, 2017, directing dismissal of the action as academic.
ORDERED that the order dated May 16, 2018, is affirmed, with costs.
The plaintiff commenced this action, inter alia, to recover personal property that was removed from an apartment pursuant to a warrant of eviction. Following the recovery of the plaintiff's property, the Supreme Court issued an order dated November 1, 2017, directing dismissal of the action as academic. The plaintiff thereafter moved to vacate the order dated November 1, 2017. In an order dated May 16, 2018, the court denied the plaintiff's motion to vacate.
We agree with the Supreme Court's determination denying the plaintiff's motion to vacate the order dated November 1, 2017, as she failed to demonstrate any grounds for vacatur pursuant to CPLR 5015(a) (see Bank of N.Y. Mellon Trust Co., N.A. v Thonfeld, 172 AD3d 665, 666; HSBC Bank USA v Josephs-Byrd, 148 AD3d 788, 789-790).
The plaintiff's remaining contentions are without merit.
CHAMBERS, J.P., MALTESE, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court